DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 11/11/2021 is acknowledged.
Applicant amended claims 9, 10, and 17.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 10, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Booth et al. (US 2008/0233699) (hereafter Booth).
Regarding claim 9, Booth discloses an integrated circuit structure comprising: 
a semiconductor substrate 100 (Fig. 3, paragraph 0016); 
isolation regions 115 (Fig. 3, paragraph 0016) extending into the semiconductor substrate 100 (Fig. 3); 
a semiconductor fin 140 (Fig. 3, paragraph 0020) protruding higher than top surfaces of the isolation regions 115 (Fig. 3), wherein the isolation regions 115 (Fig. 3) are on opposing sides of the semiconductor fin 140 (Fig. 3); 
a dielectric layer (150 and 145A in Fig. 3, paragraph 0033) on a top surface and sidewalls of the semiconductor fin 140 (Fig. 3); and 
a capping layer (165 and 170 in Fig. 3, paragraph 0033) comprising a first portion 165 
a top portion (portions of 165 and 170 higher than the top surface of 145A in Fig. 3) overlying the dielectric layer (150 and 145A in Fig. 3), wherein the top portion has a first thickness (vertical length of the portions of 165 and 170 higher than the top surface of 145A in Fig. 3); and 
a sidewall portion (sidewall portions of 165 in Fig. 3) on a sidewall of a top portion of the semiconductor fin 140 (Fig. 3), wherein the sidewall portion (sidewall portions of 165 in Fig. 3) has a second thickness (horizontal length of 165 on the sidewall of 140 in Fig. 3) smaller than the first thickness (vertical length of the portions of 165 and 170 higher than the top surface of 145A in Fig. 3); 
 a gate stack (155 and 160 in Fig. 3, paragraph 0023) on the semiconductor fin 140 (Fig. 3); and 
a gate spacer 175 (Fig. 3, paragraph 0025) on a sidewall of the gate stack (155 and 160 in Fig. 3), wherein the gate spacer 175 (Fig. 3) comprises a portion directly over the capping layer 165 (Fig. 3).
Regarding claim 10, Booth further discloses the integrated circuit structure of claim 9,  wherein an edge of capping layer (165 and 170 in Fig. 3) is vertically flush with an edge of the gate stack (155 and 160 in Fig. 3).
Regarding claim 12, Booth further discloses the integrated circuit structure of claim 9, wherein lower portions of the sidewall portion of the capping layer (165 and 170 in Fig. 3, paragraph 0033) are thinner (see Fig. 3, wherein the horizontal length of the lower portion of 165 is thinner than the horizontal length of the upper portion of 165 and 170; also see Fig. 3, wherein undercut portion of 170 exposing 150) than respective upper portions of the sidewall portion of the capping layer.  
Regarding claim 14, Booth further discloses the integrated circuit structure of claim 9, 
Regarding claim 15, Booth further discloses the integrated circuit structure of claim 9, wherein the dielectric layer (150 and 145A in Fig. 3, paragraph 0022, wherein “HfSi.sub.xO.sub.y or HfSi.sub.xO.sub.yN.sub.z”) and the capping layer (165 and 170 in Fig. 3, paragraph 0025, wherein “silicon nitride”) comprise same elements selected from the group consisting of Si, O, N, and C, and the dielectric layer and the capping layer have different compositions.  
Regarding claim 16, Booth further discloses the integrated circuit structure of claim 9, wherein the capping layer (165 and 170 in Fig. 3) is free from horizontal portions directly over the isolation regions 115 (Fig. 3).  

Allowable Subject Matter
Claims 1-8 and 17-20 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Anderson et al. (US 2017/0358576), discloses forming a non-conformal film 210 (Fig. 21, paragraph 0108) on the protruding structure 115 (Fig. 21) using an Atomic Layer Deposition (ALD) process (see “ALD” in paragraph 0108), wherein the non-conformal film comprises: a top portion (top portion of 210 above 135 in Fig. 23), wherein directly over the protruding structure 135 (Fig. 23), wherein the top portion (top portion of 210 above 135 in Fig. 23) has a first thickness (vertical length of 210 above 135 in Fig. 23); and a sidewall portion (sidewall portion of 210 on the sidewall of 135 in Fig. 23) on a sidewall of the protruding structure 135 (Fig. 23) but fails to disclose the sidewall portion has a second thickness smaller than the first thickness. Additionally, the prior art does not teach or suggest a method comprising: forming a non-conformal film on the protruding structure using an Atomic Layer Deposition (ALD) process, wherein the sidewall portion has a second thickness smaller 
In addition, a closest prior art, Booth et al. (US 2008/0233699), discloses the protruding structure comprises: a semiconductor fin 140 (Fig. 3); and a dielectric layer (150 and 145A in Fig. 3, paragraph 0033) comprising sidewall portions 150 (Fig. 3) on sidewall surfaces of the semiconductor fin 140 (Fig. 3), and a first top portion 145A (Fig. 3) directly over the top surface of the semiconductor fin 140 (Fig. 3); and a dielectric capping layer 165 (Fig. 3, paragraph 0033) but fails to disclose an additional feature in contact with: the top portion of the dielectric capping layer; and lower portions of the sidewall surfaces of the protruding structure. Additionally, the prior art does not teach or suggest a structure comprising: an additional feature in contact with: the top portion of the dielectric capping layer; and lower portions of the sidewall surfaces of the protruding structure in combination with other elements of claim 17.

A closest prior art, Anderson et al. (US 2017/0358576), discloses a method comprising: forming a protruding structure 135 (Fig. 20, paragraph 0106); and forming a non-conformal film 210 (Fig. 21, paragraph 0108) on the protruding structure 115 (Fig. 21) using an Atomic Layer Deposition (ALD) process (see “ALD” in paragraph 0108), wherein the non-conformal film comprises: a top portion (top portion of 210 above 135 in Fig. 23), wherein directly over the protruding structure 135 (Fig. 23), wherein the top portion (top portion of 210 above 135 in Fig. 23) has a first thickness (vertical length of 210 above 135 in Fig. 23); and a sidewall portion (sidewall portion of 210 on the sidewall of 135 in Fig. 23) on a sidewall of the protruding structure 135 (Fig. 23) but fails to teach forming a non-conformal film on the protruding structure using an Atomic Layer Deposition (ALD) process, wherein the sidewall portion has a second thickness smaller than the first thickness as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-8 depend on claim 1.
In addition, a closest prior art, Booth et al. (US 2008/0233699), discloses a structure 

3. 	Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	In addition, claim 11 would be allowable because a closest prior art, Booth et al. (US 2008/0233699), discloses a semiconductor fin 140 (Fig. 3, paragraph 0020); and the sidewall 
In addition, claim 13 would be allowable because a closest prior art, Booth et al. (US 2008/0233699), discloses lower portions of the sidewall portion of the capping layer (165 and 170 in Fig. 3, paragraph 0033) are thinner (see Fig. 3, wherein the horizontal length of the lower portion of 165 is thinner than the horizontal length of the upper portion of 165 and 170) than respective upper portions of the sidewall portion of the capping layer but fails to disclose thicknesses of the sidewall portion of the capping layer continuously increase from the lower portions to the respective upper portions. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites an integrated circuit structure comprising: thicknesses of the sidewall portion of the capping layer continuously increase from the lower portions to the respective upper portions in combination with other elements of the base claims 12 and 9. 
	
Response to Arguments
1. 	Applicant's arguments filed 11/11/2021 have been fully considered.
Applicant's arguments with respect to claims 9-16 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/L. K./
Examiner, Art Unit 2813




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813